Citation Nr: 1215951	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Erectile dysfunction is not shown to have been present during the Veteran's military service, or for years thereafter, nor has this condition been causally or etiologically related to active service by the Veteran or the evidence of record.  The most persuasive evidence of record does not relate the Veteran's current erectile dysfunction to a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in January 2008 with regard to the claim for service connection for erectile dysfunction.   The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in March 2008.    

Finally, the duty to assist the Veteran also has been satisfied in this case.  Service treatment records, Social Security Administration (SSA) records, and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Furthermore, the Veteran was afforded a VA examination in March 2008 with respect to his claim for service connection for a erectile dysfunction.  The examiner opined that "more likely than not, the erectile dysfunction is not related to the PTSD or its treatment).  The rationale provided was that contributing factors include alcohol abuse history, smoking history, medications used to treat hypertension, and PTSD.  The examiner opined that while the PTSD may be aggravating the erectile dysfunction, the other medical conditions outlined above play a far more significant role which clearly outweighs any influence PTSD may have on the development of erectile dysfunction.  However, the examiner's opinion regarding aggravation was unclear and, therefore, the RO obtained an addendum opinion.  The VA nurse practitioner opined that the Veteran's erectile dysfunction was less likely than not aggravated by his PTSD or treatment of PTSD.  In a March 2009 addendum, the same nurse practitioner opined that it was not at least as likely as not that the Veteran's medications used for his PTSD would likely cause his erectile dysfunction.  She also opined that there was no significant aggravation.  The Board requested a VHA opinion in December 2011to clarify the etiology of the Veteran's erectile dysfunction and the opinion was provided in January 2012.  The physician opined that it was at least as likely as not that the erectile dysfunction was neither caused nor permanently aggravated by the Veteran's PTSD.  Hypertension, smoking, and alcohol abuse are all well-known risk factors for erectile dysfunction.  Dr. P.S. opined that the combination of these risk factors account for the development of his erectile dysfunction.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VHA opinion is adequate.  The VHA opinion was predicated on a review of the records in the claims file as well as on a mental status examination of the Veteran.  The examiner also provided sound reasoning for the stated nexus opinion relying and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to direct service connection for erectile dysfunction.  

The service treatment records are absent for any notations or documentation of erectile dysfunction.  In addition, the Veteran has not provided any statements or assertions related to any onset of erectile dysfunction during service, continuity of treatment, or a belief that his erectile dysfunction was related to active service.  Indeed, the first objective evidence of erectile dysfunction is in a post-service treatment record dated in the 1990s, many years after the Veteran's separation from active service.  Finally, there is no medical evidence of record relating the Veteran's erectile dysfunction to active military service.  Therefore, service connection for erectile dysfunction on a direct basis is denied.  

In addition, the Board must also consider service connection on a secondary basis.  The Veteran has argued that his erectile dysfunction is caused by his service-connected PTSD.  

The evidence shows that the Veteran has a current diagnosis of erectile dysfunction and is service-connected for PTSD.  Therefore, the question that remains is whether the Veteran's erectile dysfunction was proximately caused or aggravated by his service-connected PTSD.  

In a January 1997 post-service treatment record, the Veteran reported an inability to sustain an erection.  He also reported a decreased desire due to his PTSD.

The Veteran was afforded a VA examination in March 2008.  The examiner reviewed the claims file.  The Veteran reported its onset in the early 1990s with inability to achieve erection sufficient for intercourse by 1995.  He reported a trail of medications, injections, and pump device approximately 10 years ago; not effective.  The Veteran also stated that his PTSD was diagnosed in 1993.  He was 100 percent disabled due to PTSD.  The Veteran also reported treatment for hypertension, smoking history, and alcohol history.  The examiner opined that ". . . more likely than not, the erectile dysfunction is not related to the PTSD or its treatment."  The rationale for the opinion given was that the contributing factors included alcohol abuse history, current smoking history, medications used to treat hypertension, and PTSD.  The examiner opined that while the PTSD may be aggravating the erectile dysfunction, the other medical conditions outlined above, played a far more significant role which clearly outweighed any influence PTSD and its treatment may have on the development of erectile dysfunction.  

A nurse practitioner was asked to provide a medical opinion in August 2008.  She opined that the Veteran's erectile dysfunction was less likely than not aggravated by his PTSD or treatment of PTSD.  In another addendum, dated in March 2009, the same nurse practitioner opined that it was not at least as likely as not that the Veteran's medications used for his PTSD would likely cause the erectile dysfunction.  The nurse practitioner also opined that there was no significant aggravation.  

Due to the unclear opinions of record, the Board requested a VHA opinion.  The VA physician reviewed the claims file and acknowledged the Veteran's argument that his erectile dysfunction is related to his history of service-connected PTSD including medications used to treat PTSD.  It was noted that the Veteran had a history of hypertension, smoking and alcohol abuse and that he had reportedly been sober since 1979.  The physician opined that ". . . it is at least as likely as not that the erectile dysfunction was neither caused nor permanently aggravated by the Veteran's PTSD."  The physician stated that hypertension, smoking, and alcohol abuse are all well-known risk factors for erectile dysfunction and explained that     ". . . I believe the combination of these risk factors account for the development of erectile dysfunction."  

The Board finds that the VHA opinion is the most persuasive evidence of record as the physician reviewed the entire claims file including the Veteran's contentions and the prior medical opinions, and provided a medical opinion with supporting rationale.  Therefore, the Board finds that the medical evidence weighs against service connection.  The Board acknowledges the Veteran's representative's statement that service connection should be granted as the March 2008 VA examiner opined that the Veteran's erectile dysfunction "may be" aggravated by the service-connected PTSD.  However, the Board observes that the examiner still provided a negative nexus opinion and did not state that the Veteran's erectile dysfunction was permanently aggravated by the service-connected PTSD.  See 38 C.F.R. § 3.310.  In addition, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, service connection is not warranted on a secondary basis.

In making the above determination, the Board recognizes the Veteran's statements that his erectile dysfunction is caused or aggravated by his service-connected PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

In this case, although the Veteran is competent to report his symptoms and their onset, he is not competent to provide an opinion as to the etiology of his erectile dysfunction.  Erectile dysfunction is not a condition that can be causally related to a service-connected disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to provide an opinion as to the etiology of his erectile dysfunction.  Furthermore, the Board finds that the VHA opinion is more persuasive than the Veteran's statements.  The VHA opinion included a review of the claims file and the prior medical opinions of record and provided a nexus opinion with a supporting rationale.  Thus, the Board finds that the VHA opinion is more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's erectile dysfunction.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for erectile dysfunction on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


